
	
		II
		112th CONGRESS
		2d Session
		S. 2093
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish pilot programs to encourage the use of
		  shared appreciation mortgage modifications, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserving American Homeownership
			 Act of 2012.
		2.FindingsCongress finds the following:
			(1)The stability of
			 the economy, housing market, and neighborhoods of the United States depends
			 upon reducing the number of foreclosures in the United States.
			(2)Underwater
			 homeowners have an incentive to walk away from their homes, contributing
			 greatly to the increase in foreclosures.
			3.Shared
			 appreciation mortgage modification pilot programs
			(a)DefinitionsIn
			 this section—
				(1)the term
			 capital improvement means a home improvement described in table 4
			 of Publication 530 of the Internal Revenue Service, or any successor
			 thereto;
				(2)the term
			 covered mortgage means a mortgage—
					(A)that is—
						(i)sold to the
			 Federal National Mortgage Association, the Government National Mortgage
			 Association, or the Federal Home Loan Mortgage Corporation; or
						(ii)insured under
			 title II of the National Housing Act (12 U.S.C. 1707 et seq.);
						(B)that is secured
			 by real property that is the primary residence of a homeowner;
					(C)that is in an
			 amount that is greater than the appraised value of the real property securing
			 the mortgage on or about the date on which the homeowner is approved to
			 participate in the pilot program under subsection (b);
					(D)with respect to
			 which the homeowner—
						(i)is
			 not fewer than 60 days delinquent; or
						(ii)is
			 at risk of imminent default; and
						(E)of a homeowner
			 who has a documented financial hardship that prevents or will prevent the
			 homeowner from making mortgage payments;
					(3)the term
			 enterprise has the same meaning as in section 1303 of the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4502);
				(4)the term
			 homeowner means the mortgagor under a covered mortgage;
				(5)the term
			 investor means—
					(A)the mortgagee
			 under a covered mortgage; or
					(B)in the case of a
			 covered mortgage that collateralizes an asset-backed security, as defined in
			 section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)), the
			 trustee for the asset-backed security;
					(6)the term
			 pilot program means a pilot program established under subsection
			 (b); and
				(7)the term
			 shared appreciation mortgage modification means a modification of
			 a covered mortgage in accordance with subsection (c).
				(b)Pilot programs
			 establishedThe Director of the Federal Housing Finance Agency
			 and the Federal Housing Commissioner shall each establish a pilot program to
			 encourage the use of shared appreciation mortgage modifications that are
			 designed to return greater cash flow to investors than other loss-mitigation
			 activities, including foreclosure, and result in positive net present value for
			 the investor.
			(c)Shared
			 appreciation mortgage modificationFor purpose of the pilot
			 program, a shared appreciation mortgage modification shall—
				(1)reduce the
			 loan-to-value ratio of a covered mortgage to 95 percent within 3 years, by
			 reducing the amount of principal under the covered mortgage by
			 1/3 at the end of each year for 3 years;
				(2)reduce the
			 interest rate for a covered mortgage, if a reduction of principal under
			 paragraph (1) would not result in a reduced monthly payment that is affordable
			 to the homeowner;
				(3)reduce the amount
			 of any periodic payment required to be made by the homeowner, so that the
			 amount payable by the homeowner is equal to the amount that would be payable by
			 the homeowner if, on the date on which the shared appreciation mortgage
			 modification takes effect—
					(A)all reductions of
			 the amount of principal under paragraph (1) had been made; and
					(B)any reduction in
			 the interest rate under paragraph (2) for which the covered mortgage is
			 eligible had been made;
					(4)require the
			 homeowner to pay to the investor after refinancing or selling the real property
			 securing a covered mortgage a percentage of the amount of any increase (not to
			 exceed 50 percent of such increase) in the value of the real property during
			 the period beginning on the date on which the homeowner was approved to
			 participate in the pilot program and ending on the date of the refinancing or
			 sale that is equal to the percentage by which the investor reduced the amount
			 of principal under the covered mortgage under paragraph (1); and
				(5)result in a
			 positive net present value for the investor after taking into account the
			 principal reduction under paragraph (1) and, if necessary, any interest rate
			 reduction under paragraph (2).
				(d)Determination
			 of value of home
				(1)In
			 generalFor purposes of this section, the value of real property
			 securing a covered mortgage shall be determined by a licensed appraiser who is
			 independent of and does not otherwise do business with the homeowner, servicer,
			 investor, or an affiliate of the homeowner, servicer, or investor.
				(2)Time for
			 determinationThe value of real property securing a covered
			 mortgage shall be determined on a date that is as close as practicable to the
			 date on which a homeowner begins to participate in a pilot program.
				(3)Cost
					(A)Responsibility
			 for cost
						(i)Initial
			 costThe investor shall pay the cost of an appraisal under
			 paragraph (1).
						(ii)Deduction from
			 homeowner shareAt the option of the investor, the cost of an
			 appraisal under paragraph (1) may be added to the amount paid by the homeowner
			 to the investor under subsection (c)(4).
						(B)Reasonableness
			 of costThe cost of an appraisal under paragraph (1) shall be
			 reasonable, as determined by the Director of the Federal Housing Finance Agency
			 and the Federal Housing Commissioner.
					(4)Second
			 appraisalAt the time of refinancing or sale of real property
			 securing a covered mortgage, the investor may request a second appraisal of the
			 value of the real property, at the expense of the investor, by a licensed
			 appraiser who is independent of and does not otherwise do business with the
			 homeowner, servicer, investor, or an affiliate of the homeowner, servicer, or
			 investor, if the investor believes that the sale price or claimed value at the
			 time of the refinancing is not an accurate reflection of the fair market value
			 of the real property.
				(e)Eligibility for
			 reduction of principalEach pilot program shall provide that a
			 homeowner is not eligible for a reduction in the amount of principal under a
			 covered mortgage under a shared appreciation mortgage modification if, after
			 the homeowner begins participating in the pilot program, the homeowner—
				(1)is delinquent on
			 more than 3 payments under the shared appreciation mortgage modification during
			 any of the 3 successive 1-year periods beginning on the date on which the
			 shared appreciation mortgage modification is made; and
				(2)fails to be
			 current with all payments described in paragraph (1) before the end of each
			 1-year period described in paragraph (1).
				(f)Notification
				(1)In
			 generalEach pilot program shall require that the servicer of a
			 covered mortgage transmit to each homeowner participating in the pilot program
			 written notice, in clear and simple language, of how to maintain and submit any
			 documentation of capital improvements that is necessary to ensure that the
			 shares of any increase in the value of the real property securing the covered
			 mortgage to which the investor and the homeowner are entitled are determined
			 accurately.
				(2)TimingThe
			 pilot program shall require that a servicer provide the notice described in
			 paragraph (1)—
					(A)before the
			 homeowner accepts a shared appreciation mortgage modification; and
					(B)before the
			 homeowner sells or refinances the real property securing the covered
			 mortgage.
					(g)Participation
			 by servicersThe Director of the Federal Housing Finance Agency
			 shall require each enterprise to require that any servicer of a covered
			 mortgage in which the enterprise is an investor participate in the pilot
			 program of the Federal Housing Finance Agency by offering shared appreciation
			 mortgage modifications to a random and statistically significant sampling of
			 homeowners with covered mortgages.
			(h)Studies and
			 reportsThe Director of the Federal Housing Finance Agency and
			 the Federal Housing Commissioner shall—
				(1)conduct annual
			 studies of the pilot program of the Federal Housing Finance Agency and the
			 Federal Housing Administration, respectively; and
				(2)submit a report
			 to Congress containing the results of each study at the end of each of the 3
			 successive 1-year periods beginning on the date on which the pilot program is
			 established.
				(i)TerminationOn
			 and after the date that is 2 years after the date of enactment of this Act, the
			 Director of the Federal Housing Finance Agency and the Federal Housing
			 Commissioner may not enter into any agreement under the pilot program with
			 respect to a shared appreciation mortgage modification.
			
